Matter of Howard (2017 NY Slip Op 06134)





Matter of Howard


2017 NY Slip Op 06134


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of SARAH DOWNING HOWARD, an Attorney. 
(Attorney Registration No. 4054565)

Calendar Date: July 31, 2017

Before: Peters, P.J., McCarthy, Egan Jr., Rose and Rumsey, JJ.


Sarah Downing Howard, Greenville, South Carolina, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Sarah Downing Howard was admitted to practice by this Court in 2002 and lists a business address in Greenville, South Carolina with the Office of Court Administration. By affidavit sworn to June 10, 2017, Howard seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department opposes the application by July 14, 2017 correspondence from its Chief Attorney.
Having determined that Howard is ineligible for nondisciplinary resignation, her application must be denied (see Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Cluff, 148 AD3d 1346, 1346-1347 [2017]).
Peters, P.J., McCarthy, Egan Jr., Rose and Rumsey, JJ., concur.
ORDERED that Sarah Downing Howard's application for permission to resign is denied.